         Case 1:19-cv-06396-JPO Document 143 Filed 09/08/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


In Re: CANNTRUST HOLDINGS INC.                       19-cv-06396 (JPO)
SECURITIES LITIGATION
                                                     STIPULATION AND
                                                     ORDER


       WHEREAS, on or about March 31, 2020, defendant CannTrust Holdings Inc.

(“CannTrust”) filed an application pursuant to the Companies’ Creditors Arrangement Act in the

Ontario Superior Court of Justice in Canada (the “Canadian Action”);

       WHEREAS, on or about May 6, 2020, the Court in the Canadian Action appointed a

mediator (the “Mediator”) to mediate a global settlement of the claims asserted against

CannTrust and other defendants in the Canadian Action;

       WHEREAS, on June 26, 2020, Plaintiffs in this action filed a consolidated class action

complaint (the “Complaint”) asserting claims against several defendants, including Mark

Dawber, John Kaden, Robert F. Marcovitch, Shawna Page, Mitchell J. Sanders and Cajun

Capital Corporation (together, the “Stipulating Defendants”), pursuant to the Securities Act of

1933 and/or the Securities Exchange Act of 1934;

       WHEREAS, on or about July 7, 2020, this Court so-ordered a stipulation among the

parties staying this action until such time as: (a) the Mediator declares the mediation process has

concluded; or (b) the Court in the Canadian Action lifts the stay of the proceedings in Canada,

whichever is earlier (the “Stay Order”);

       IT IS HEREBY STIPULATED AND AGREED, by and among the attorneys for

Plaintiffs and the attorneys for the Stipulating Defendants, as follows:




                                                 1
        Case 1:19-cv-06396-JPO Document 143 Filed 09/08/20 Page 2 of 3




               1.      Undersigned counsel for the Stipulating Defendants are authorized to

accept, and hereby do accept, service of the summons and the Complaint on behalf of the

Stipulating Defendants, without prejudice and without waiver of any of the Stipulating

Defendants’ defenses, objections or arguments, except as to sufficiency of service of

process. By agreeing to this Stipulation, the Stipulating Defendants do not consent to

personal jurisdiction in this forum. This Stipulation shall not operate as a waiver of any

arguments concerning the applicability of any stays or other orders issued in the Canadian

Action and no party will argue that entry into this Stipulation waives or otherwise

diminishes any such arguments.

               2.      The Stipulating Defendants shall not be required to answer or otherwise

respond to, and are hereby expressly relieved from answering or otherwise responding to, the

Complaint subject to the provisions of paragraph 3 below and the Stay Order.

               3.      Consistent with the terms of the Stay Order, after either a declaration by

the Mediator that the mediation process has concluded or the Court in the Canadian Action has

lifted the stay of the proceedings in Canada, if this action has not been resolved, the Stipulating

Defendants, through counsel, will participate in discussions with the parties regarding the status

of this action and, to the extent necessary, will, in consultation with the other parties, submit a

proposed schedule for the Court’s consideration regarding the timing for any answer, motion or

other response to the Complaint, which may include without limitation, motions concerning the

applicability or scope of any stay applicable to this action.




                                                  2
        Case 1:19-cv-06396-JPO Document 143 Filed 09/08/20 Page 3 of 3




Dated: September 3, 2020

/s/ James W. Johnson                            /s/ Susan L. Saltzstein
James W. Johnson                                Susan L. Saltzstein
Michael H. Rogers                               Scott D. Musoff
David J. Schwartz                               Jeffrey S. Geier
LABATON SUCHAROW LLP                            SKADDEN, ARPS, SLATE, MEAGHER &
140 Broadway                                         FLOM LLP
New York, New York 10005                        Four Times Square
Telephone: (212) 907-0700                       New York, New York 10036
Facsimile: (212) 818-0477                       Telephone: (212) 735-3000
jjohnson@labaton.com                            Facsimile: (212) 735-2000
mrogers@labaton.com                             susan.saltzstein@skadden.com
dschwartz@labaton.com                           scott.musoff@skadden.com
                                                jeffrey.geier@skadden.com
Counsel for Lead Plaintiffs Granite Point
Capital Master Fund, LP and Granite Point       Counsel for the Stipulating Defendants
Capital Scorpion Focused Ideas Fund, and
Lead Counsel for the Class




September 4, 2020
New York, New York



SO ORDERED.

                                                             J. PAUL OETKEN
                                                         United States District Judge




                                            3
